MEMORANDUM DECISION
                                                                  Feb 26 2015, 9:14 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen F. Hurley                                          Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Eric P. Babbs
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

D’Andre Driver,                                          February 26, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A02-1407-CR-487
        v.                                               Appeal from the Marion Superior
                                                         Court.
State of Indiana,                                        The Honorable Christina Klineman,
                                                         Judge Pro Tempore.
Appellee-Plaintiff.
                                                         Cause No. 49G05-1312-FC-78966




Riley, Judge.




Court of Appeals of Indiana | Memorandum Opinion 49A02-1407-CR-487 | February 26, 2015   Page 1 of 8
                             STATEMENT OF THE CASE

Appellant-Defendant, D’Andre Driver (Driver), appeals his conviction for

forgery, a Class C felony, Ind. Code § 35-43-5-2(b)(4) (2013); and theft, a Class

D felony, I.C. § 35-43-4-2(a).


We affirm.


                                              ISSUE

Driver raises one issues on appeal which we restate as: Whether the State

presented sufficient evidence beyond a reasonable doubt to sustain Driver’s

conviction.


                     FACTS AND PROCEDURAL HISTORY

On December 11, 2013, Driver, Antwaine Batemon (Batemon), Stephen

Wilbert (Wilbert) and Ryan Mahone (Mahone), all drove together to the Target

store located on 6101 North Keystone Avenue, Indianapolis, Indiana. David

Casiano (Casiano), Target’s senior assets protection specialist, saw Driver and

Batemon enter the electronics department. The store had been recently

experiencing theft of high-priced items. When he watched Driver and Batemon

place an Xbox 360, Beats by Dre Headphones, a Lego toy set, and a TV in their

cart, it roused Casiano’s suspicion, causing him to leave his monitoring desk

and proceed to the storeroom floor. Casiano watched Driver and Batemon

from a short distance. He saw Driver and Batemon proceed to a register


Court of Appeals of Indiana | Memorandum Opinion 49A02-1407-CR-487 | February 26, 2015   Page 2 of 8
operated by Jane Carver (Carver). He also observed Driver and Batemon

unload the items from the cart. Driver had some cash in his hand, and Casiano

observed Driver pull more money from his wallet. Batemon, too, pulled money

from his wallet, handed it to Driver, and Driver handed $960.00 to Carver.

Once Carver received the money, she placed nine $100 bills into the portion of

the drawer where large bills are placed and in turn issued a receipt to Driver.


As Driver and Batemon walked out of the store, Casiano approached Carver

and asked her to open the register so that he could examine the money used by

Driver. Casiano retrieved nine $100 bills and upon inspecting the bills, he

suspected that they were counterfeit. Casiano called the police. While on the

phone with the police, Casiano saw Wilbert and Mahone approached Carver’s

register. Wilbert placed the merchandise on the register, while Mahone walked

out of the store. After Carver was done scanning all items, totaling about $400,

Wilbert interrupted the transaction by dashing out of the store. The

surveillance camera showed Wilbert meeting Mahone near the silver Pontiac

Grand Prix they all rode in, where there was some type of “hand to hand

exchange” before Wilbert reentered the store and paid for his merchandise. (Tr.

p. 49). When Wilbert left the register, Casiano approached Carver and asked

Carver to take out the money Wilbert had given her for the purchase.


Moments later, Officer Curt Collins (Officer Collins) of the Indianapolis

Metropolitan Police Department, arrived at the Target parking lot and located

the silver Pontiac Grand Prix. Officer Collins detained Driver, Batemon, and

Mahone, and he also arrested Wilbert who was exiting the store with a cart full

Court of Appeals of Indiana | Memorandum Opinion 49A02-1407-CR-487 | February 26, 2015   Page 3 of 8
of merchandise. The officer marched all four men to the loss prevention office

for questioning. Casiano reported that all four had purchased merchandise with

counterfeit money. Officer Collins examined all thirteen bills received by

Target from both transactions and he contacted the United States Secret

Service. While awaiting the Secret Service, Officer Collins questioned Casiano

and Carver. When Special Agent Darren Brock (Special Agent Brock) arrived

at the store, Officer Collins conducted a body search on all four men and found

more $100 bills: one on Driver, one on Batemon, and two on Wilbert, rounding

the total number of bills to seventeen. After carefully scrutinizing all seventeen

bills, Special Agent Brock came to the conclusion that they were counterfeit

because there was a small flaw on the Franklin portrait, the bills did not have

“color-shifting ink,” and the texture of the bills was “a little bit off.” (Tr. p.

142).


On December 16, 2013, the State filed an Information charging Driver with

Count I, forgery, a Class C felony, Count II, theft, a Class D felony, and Count

III, counterfeiting, a Class D felony.1 On April 15, 2014, Driver waived his

right to a jury trial and a bench trial was conducted on May 29, 2014. At the

close of the evidence, the trial court found Driver guilty as charged. At the




1
    Batemon, Wilbert, and Mahone were charged as co-defendants but are not parties to this appeal.


Court of Appeals of Indiana | Memorandum Opinion 49A02-1407-CR-487 | February 26, 2015           Page 4 of 8
sentencing hearing, on June 18, 2014, the trial court merged Count III into

Count I. The trial court then sentenced Driver to concurrent sentences of four

years with two years executed on home detention on Count I, and to 545 days

on home detention on Count II.


Driver now appeals. Additional information will be provided as necessary.


                             DISCUSSION AND DECISION

                                  I. Sufficiency of the Evidence

Driver claims that there is insufficient evidence to sustain his conviction for

forgery and theft. Our standard of review for sufficiency claims is well settled.

We neither reweigh the evidence nor judge the credibility of the witnesses.

Perrey v. State, 824 N.E.2d 372, 373 (Ind. Ct. App. 2005), trans. denied. We only

consider the evidence most favorable to the judgment and the reasonable

inferences to be drawn therefrom. Id. Where there is substantial evidence of

probative value to support the judgment, it will not be set aside. Id.


To convict Driver of forgery, a Class C felony, the State was required to prove

beyond a reasonable doubt that Driver, with the intent to defraud, made,

uttered, or possessed a written instrument in such a manner that it purports to

have been made (1) by another person (2) at another time (3) with different

provisions, or (4) by authority of one who did not give authority. See I.C. § 35-

43-5-2(b)(4).


We have previously held that an intent to defraud involves an intent to deceive

and thereby work a reliance and an injury. Diallo v. State, 928 N.E.2d 250, 252-

Court of Appeals of Indiana | Memorandum Opinion 49A02-1407-CR-487 | February 26, 2015   Page 5 of 8
53 (Ind. Ct. App. 2010). There must be a potential benefit to the maker or

potential injury to the defrauded party. Id. Because intent is a mental state, the

fact-finder often must resort to the reasonable inferences based upon an

examination of the surrounding circumstance to determine whether—from the

person’s conduct and the natural consequences therefrom—there is a showing

or inference of the requisite criminal intent. Id.


Driver maintains that he had no intent to defraud. Specifically, Driver argues

he first came into possession of the $100 bills as part of his winnings in a dice

game the evening before he shopped at Target; thus, he had no knowledge that

the money was counterfeit. During trial, Special Agent Brock testified that the

$100 bills recovered from Driver and his friends were counterfeit based on the

fact that there was a small flaw on the Franklin portrait, and that the bills were

not of the same texture and color as genuine bills.


As noted in the foregoing, intent to defraud may be proven by circumstantial

evidence and will often include the general conduct of the defendant when

presenting the instrument for acceptance. See Miller v. State, 693 N.E.2d 602,

604 (Ind. Ct. App. 1998). Here, on December 11, 2013, Driver went to the

Target store and, in less than ten minutes, filled his cart with an Xbox 360, Beats

by Dre Headphones, a Lego toy set, and a TV, and he proceeded to the

checkout lane. Driver then issued nine counterfeit $100 bills to procure the

electronics. During trial, Driver admitted that he had handled fake money

“more than ten” times. (Tr. p. 200). Based on his admission, the trial court



Court of Appeals of Indiana | Memorandum Opinion 49A02-1407-CR-487 | February 26, 2015   Page 6 of 8
was free to infer that Driver knew the distinct character of a $100 bill, and that

he intended to defraud Target of its merchandise.


In addition, we take note of Special Agent Brock’s testimony that Driver’s

conduct and that of his co-defendants was akin with that of most

counterfeiters, in that they used the same register. Special Agent Brock

explained that most counterfeiters would not venture going to another register

and risk exposure, especially if the initial cashier was unable to discern genuine

bills from forged bills. The record shows that after Driver and Batemon paid for

the items, Carver did not detect the money as being counterfeit. Shortly

thereafter, Mahone and Wilbert approached the same register and purchased

goods worth $400 with counterfeit money.


With the above in mind, we find that Driver had the specific intent to defraud

Target of its merchandise when he presented counterfeit money, and we hold

that the State presented sufficient evidence for the trial court to conclude

beyond a reasonable doubt that Driver committed the crime of forgery


Turning to Driver’s theft conviction, we note that in order to obtain a

conviction of theft in this case, the State must have established beyond a

reasonable doubt that (1) Driver (2) knowingly or intentionally (3) exerted

unauthorized control over property (4) of Target (5) with the intent to deprive

Target of any part of its value or use. See I. C. § 35-43-4-2(a). “A person

engages in conduct ‘knowingly’ if, when he engages in the conduct, he is aware

of a high probability that he is doing so.” I.C. § 35-41-2-2(b). “A person


Court of Appeals of Indiana | Memorandum Opinion 49A02-1407-CR-487 | February 26, 2015   Page 7 of 8
engages in conduct ‘intentionally’ if, when he engages in the conduct, it is his

conscious objective to do so.” I.C. § 35-41-2-2(a). To “exert control over

property” means to “obtain, take, carry, drive, lead away, conceal, abandon,

sell, convey, encumber, or possess property.” I.C. § 35-43-4-1(a). A person’s

control over the property of another person is “unauthorized” if it is exerted

without the other person’s consent. See I.C. § 35-43-4-l(b)(l).


In proving that Driver committed theft, the State presented the following

evidence: On December 11, 2013, Driver went to the Target store, and with the

assistance of Batemon, he hand-picked an Xbox 360, Beats by Dre

Headphones, a Lego toy set, and a TV. Driver then proceeded to the checkout

lane and presented nine $100 bills under the guise that they were genuine. An

unsuspecting Carver issued Driver with a receipt, and Driver walked out of the

store with the items.


We find that this evidence was sufficient to show that Driver knowingly or

intentionally exerted unauthorized control over Target’s merchandise without

its consent, thus satisfying the statutory requirements for theft.


                                        CONCLUSION

Based on the foregoing, we conclude that the State presented sufficient evidence

to support Driver’s conviction for forgery and theft.


Affirmed.


Vaidik, C. J. and Baker, J. concur


Court of Appeals of Indiana | Memorandum Opinion 49A02-1407-CR-487 | February 26, 2015   Page 8 of 8